DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on November 24, 2021. Claims 1, 3 and 7-17 have been amended.
Currently claims 1-20 are pending, and Claims 1, 9 and 17 are independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on January 27, 2022 has been entered.


Response to Arguments
Applicant’s amendments to claims 1, 3 and 7-17 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained. 
 




Response to Arguments
Applicant’s arguments field on November 24, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 8, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the independent claims recite the steps of receiving data from one or more sensors disposed in the fabrication environment and extracting one or more features from the data. These steps that only a computer can perform.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Receiving data from one or more sensors disposed in the fabrication environment is no more than a person looking at a motion sensor security light (or a video captured by a video camera) in the fabrication environment to determine whether a task is being performed by a worker in the fabrication environment. However, using a computer for receiving, analyzing, and outputting data have been determined to be directed to an abstract idea. See, e.g., Alice, 573 U.S. at 225 (using a computer-implemented system “to obtain data, adjust account balances, and issue automated instructions” did not result in claim being non-abstract), Univ. of Fla. Research Found., Inc. v. General Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019) (claims “directed to the abstract idea of ‘collecting, analyzing, manipulating, and displaying data’”), and Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 886–87 (Fed. Cir. 2019) (obtaining information, analyzing the information, and presenting customized information based on the analyzed information determined to be directed to an abstract idea).
Further, the additional elements of “one or more sensors” and “a trained machine learning model” are not indicative of integration into a practical application because (1) adding the words “apply it” with the judicial exception, or merely include instructions to implement abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea—see MPEP § 2106.05(f); (2) adding insignificant extra-solution activity to the judicial exception— see MPEP § 2106.05(g); and generally linking the use of the judicial exception to a particular technological environment or field of use— see MPEP § 2106.05(h).
With respect to the description that “the trained machine learning model is trained using a set of labeled features that are extracted from sensor data and annotated with at least one of a user label, task label, or an expertise label” is merely describing the context of the machine learning model, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

In the Remarks on page 8-9, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the amended claims recite limitations that integrate any purported abstract idea into a practical application. See 2019 Guidance, 54-55.
In response to Applicant’s arguments, the Examiner respectfully disagrees. To integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, the Applicants do not even indicate what the additional elements are, let alone how to integrate any abstract idea into a practical application. 

In the Remarks on page 10, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the independent claims are not abstract idea but in compliance with Finjan, McRO, Visual Memory, and DDR Holdings.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant analogizes the claims to those involved in Finjan, McRO, Visual Memory, and DDR Holdings where the courts concluded that the claims are not directed to abstract idea.
In Finjan, the claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. In particular, the method generates a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and “obfuscated code.” This is an improvement over traditional virus scanning, which only recognized the presence of previously-identified viruses. The method also enable more flexible virus filtering and greater user customization.
In McRO, the improvement accounted for “rules that define output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence” that “adjust for the fact that a phoneme may look different when spoken depending on the phonemes preceding and/or following it” varying by character as, for example, “a swamp monster will use different rules than a tight-lipped cat”. The claimed improvement [was] allowing computers to produce 'accurate and realistic lip synchronization and facial expressions in animated characters' that previously could only be produced by human animators.” See McRO, Inc. v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016).
In Visual Memory, the invention is related to a memory system by programming one of the cache to store only code data and another cache to buffer data writes to the main memory based on the type of processor to support fast page mode and to selectively reopen (row line activate) either code or non-code data pages, for example, one programmable characteristic of internal cache 16 is whether it holds only code data or both code data and non-code data. The basis operation for a 386 processor, the internal cache 16 holds only code, whereas for a 486 processor, the internal cache 16 holds both code and non-code data. However, certain features of the caches do not vary. For example, internal cache 16 holds data which is selected solely on the basis of memory accesses by the host processor. In other words, internal cache 16 is dedicated to the host processor and will not be affected by memory accesses by other bus master. See ‘740 col. 3, ll. 57-67. The objective of Visual Memory is to modify the way of memory access via a program to allow each of the caches readable not only for the system processor, but for any of the bus masters, and the program further to allow each of the caches snoops any data writes not intended for it in order to invalidate its contents upon snoop hits, thereby ensuring coherency. On its surface, the ‘740 patent is necessarily rooted in the computer technology for improving data accessing, which provides a new and improved high performance computer memory system.
 In DDR Holding, the solution was found necessarily rooted in computer technology, because it could have not been performed otherwise. The court held that claimed invention did not simply use computers to serve a conventional business purpose; instead, the invention was “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer network.” See DDR Holdings, LLC v. Hotels.com L.P., 773 F.3d 1245 (Fed. Cir. 2014). 
In contrast, none of the rejected claims adhere to the same fact pattern seen in Finjan, McRO, Visual Memory, and DDR Holdings as discussed above. The claims neither improve the way of virus scanning as in Finjan, nor allow a computer to produce accurate and realistic lip synchronization and facial expressions in animated characters as in McRO, nor improve the computer’s functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets as in Data Engine Technologies, nor improve the computer memory system by using internal cache as in Visual Memory, nor improve the computer network operating in its normal manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement as in DDR Holdings. Instead, Applicant’s invention related to a techniques for determining users, tasks and levels of expertise in fabrication environment based on the received sensor data (see Abstract), which are concepts can be performed in the human mind. The Federal Circuit has held that if a method can be performed by human thought alone, or by a human using pen and paper, it is merely an abstract idea and it not patent eligible under § 101. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-73 (Fed. Cir. 2011).

In the Remarks on page 14, Applicant argues that the cited reference does not teach or suggest each and every limitations of amended claim 1.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Lee discloses a system that infers and detects how focused a worker is on work tasks, based on physiological parameters collected used wearable and environmental sensors. The system can identify whether a worker is in a focused state of flow, the affective state in which the worker’s mind is fully immersed and actively engaged in their task. The system can also identify whether the worker is anxious (where the task difficulty is too high relative the worker’s skill). See Abstract, and ¶ 38. Thus, Lee still teaches the limitations of determines at least one of an identity of a user present in the fabrication environment, and an expertise level of a user in performing a task. 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Lee teaches the limitations in the form of Applicant claimed.

With respect to the phrase(s) “wherein the trained machine learning model is trained using a set of labeled features that are extracted from sensor data and annotated with at least one of a user label, task label, or an expertise label” that describes the context of the machine learning model, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Examiner further notes that it is not ‘invention’ to broadly provide a mechanical or the term “automatically” to replace manual activity which has accomplished the same result. In re Venner, 120 USPQ 192 (CCPA 1958).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-8 are rejected below because the claims are directed to a method without tied to a particular machine in the body; Claims 9-16 are directed a non-transitory computer-readable storage medium including instructions, which falls within the statutory category of a product; and Claims 17-20 are directed to a system comprising a memory and a processor for executing the management application, which falls within the statutory category of a machine.
With respect to claims 1-8, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Revised Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 1 recites the limitations of “receiving data from one or more sensors, extracting one or more features from the data, determining at least one of an identity of a user present in the fabrication environment, a type of task being performed by a user in the fabrication environment, and an expertise level of a user in performing a task in the fabrication environment.” The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of a trained machine learning model. That is, other than reciting “a trained machine learning model” and the term “automatically” for determining at least one of an identity of a user present in the fabrication environment, nothing in the claim element precludes the steps from practically being performed in the human mind (including observation, evaluation, judgement, opinion), or by a human using a pen and paper. For example, the claim encompasses a user manually reading the data from one or more sensors to identify one or more features from the data and determine if a user is at the fabrication environment. The mere nominal recitation of “a trained machine learning model” and the term “automatically” do not take the claim limitations out of the mental processes grouping. See 2019 Revised Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two. See Under the 2019 Revised Guidance, 84 Fed. Reg. 52.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 does not include a particular machine for performing the steps, instead, recites the additional elements of “a trained machine learning model” and the term “automatically” for performing the determine steps. However, these additional elements are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions, such as receiving data from one or more sensors and executing the machine learning model (mathematical algorithm) to determine an expertise level of a user, the computing device could be substituted with a human user and the underlying invention would result in a similar solution to the problem at hand. Thus, these additional elements do not integrate the recited judicial exception into a practical application because noting in the claim reflects an improvement to the functioning of a computer itself, or another technology or technical field. Accordingly, the claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 17 recites the additional elements of “a computing device comprising a memory and a processor” for receiving data from “one or more sensors” and “using a trained machine learning model” for performing the steps. However, these additional elements are recited at a high level of generality and are merely invoked as tools to perform the generic computer functions. At best, a computing device may perform the step of receiving data from one or more sensors. However, the functions of receiving, storing, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claim does not amount to “significantly more” than the abstract idea because nothing in the claim (1) reflect an improvements to the functioning of a computer itself, or another technology or technical field; (2) apply the abstract idea with a particular machine; (3) effect a transformation or reduction of a particular article to a different state or thing; or (4) provide some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(a)–(c), and (e)–(h).
For the foregoing reasons, claim 17-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other claims – 1-8 and 9-16 parallel claims 17-20 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the united.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Lee et al., (US 2019/0258944, hereinafter: Lee).

Regarding claim 1, Lee discloses a computer-implemented method for performing an action in a fabrication environment, the method comprising: 
receiving data from one or more sensors disposed in the fabrication environment (see Abstract: collecting physiological parameters from environmental sensors; ¶ 42-43, ¶ 48, claim 1); 
extracting one or more features from the data (see ¶ 6, ¶ 27-28, ¶ 43, ¶ 48, claim 1); 
processing the extracted features using a trained machine learning model that automatically determines at least one of an identity of a user present in the fabrication environment, a type of task being performed by a user in the fabrication environment, and an expertise level of a user in performing a task in the fabrication environment (see Abstract; ¶ 38-40, ¶ 59, ¶ 76-77, ¶ 97), wherein the trained machine learning model is trained using a set of labeled features that are extracted from sensor data and annotated with at least one of a user label, task label, or an expertise label (see ¶ 40, ¶¶ 70-77); and 
performing at least one action in the fabrication environment based on at least one of the identity of the user, the type of task, and the expertise level (see ¶ 38, ¶ 59-62, ¶ 89).  
Regarding claim 2, Lee discloses the method of claim 1, wherein extracting the one or more features comprises: 
dividing the data received from each sensor included in the one or more sensors into a plurality of data instances using a temporal sliding window (see ¶ 6, ¶ 27, ¶ 80-81, ¶ 85) ; and 
determining, for each data instance in the plurality of data instances, at least one of a spectral feature, a statistical feature, and a number of saccades (see ¶ 80, ¶ 82-83, ¶ 85).  
Regarding claim 3, Lee discloses the method of claim 2, wherein extracting the one or more features further comprises determining a single window that includes averages of data points in each window of the sliding window (see ¶ 83-84).  
Regarding claim 4, Lee discloses the method of claim 1, wherein the one or more sensors comprise at least one of a wearable sensor, a sensor instrumented in a tool, and a sensor placed in the fabrication environment (see Abstract, ¶ 38, ¶ 40-41, ¶ 48, claim 11). 
In addition, claim 4 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  Regarding claim 5, Lee discloses the method of claim 1, wherein the one or more sensors comprise at least one of an eye tracker, an accelerometer, a gyroscope, a microphone, a heart rate sensor, an25PATENTAttorney Docket No.: AUTO1452US1 inertial measurement unit, an ambient light sensor, a humidity sensor, a temperature sensor, a barometric pressure sensor, and a magnetometer (see ¶ 41, ¶ 63, ¶ 96). 
In addition, claim 5 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 6, Lee discloses the method of claim 1, wherein the trained machine learning model comprises a random forest classifier or regressor (see ¶ 97). 
In addition, claim 6 merely describes the type of model is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 7, Lee discloses the method of claim 1, wherein performing the at least one action includes: 
determining instructional content based on at least one of the identity of the user, the type of task, and the expertise level (see ¶ 25, ¶ 59, ¶ 88-89); and 
displaying the instructional content (see ¶ 102, ¶ 113).  
Regarding claim 8, Lee discloses the method of claim 1, wherein the extracted features are processed to determine the expertise level of the user in performing the task in the fabrication environment, and the at least one action comprises preventing the user from accessing at least one tool needed to perform the task (see ¶ 38, ¶ 59, ¶ 87, claim 15).  
Regarding claim 9, Lee discloses one or more non-transitory computer-readable media including instructions that, when executed by one or more processors (see ¶ 27-28), cause the one or more processors to perform steps of: 
receiving data from one or more sensors disposed in a fabrication environment (see Abstract: collecting physiological parameters from environmental sensors; ¶ 42-43, ¶ 48, claim 1); 
extracting one or more features from the data (see ¶ 6, ¶ 27-28, ¶ 43, ¶ 48, claim 1); and 
processing the extracted features using a trained machine learning model that automatically determines at least one of an identity of a user present in the fabrication environment, a type of task being performed by a user in the fabrication environment, and an expertise level of a user in performing a task in the fabrication environment (see Abstract; ¶ 38-40, ¶ 59, ¶ 76-77, ¶ 97), wherein the trained machine learning model is trained using a set of labeled features that are extracted from sensor data and annotated with at least one of a user label, task label, or an expertise label (see ¶ 40, ¶¶ 70-77).
Regarding claim 10, Lee discloses the one or more non-transitory computer-readable media of claim 9, the steps further comprising: 
training the machine learning model based on the sensor data comprising 
training data collected as a plurality of users perform predefined tasks, 26PATENTwherein the plurality of users include users having at least one of different levels of expertise in performing the predefined tasks and different levels of overall expertise (see ¶ 48, ¶ 70, ¶ 76, ¶ 79).  
Regarding claim 11, Lee discloses the one or more non-transitory computer-readable media of claim 10, wherein the plurality of users further includes users having at least one of different handedness and different vision (see ¶ 60, ¶ 94-95).
In addition, claim 11 merely describes the user’s characteristics is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 12, Lee discloses the one or more non-transitory computer-readable media of claim 9, wherein extracting the one or more features includes: 
dividing the received data from each of the one or more sensors into a plurality of data instances using a temporal sliding window (see ¶ 6, ¶ 27, ¶ 80-81, ¶ 85); and 
determining, for each of the data instances, at least one of a spectral feature, a statistical feature, or a number of saccades (see ¶ 80, ¶ 82-83, ¶ 85).  

Regarding claim 13, Lee discloses the one or more non-transitory computer-readable media of claim 12, wherein extracting the one or more features further comprises determining a single window that includes averages of data points in each window of the sliding window (see ¶ 83-84).  
Regarding claim 14, Lee discloses the one or more non-transitory computer-readable media of claim 9, wherein the one or more sensors comprise at least one of a sensor worn on a user, a sensor instrumented in a tool, and a sensor placed in a fabrication environment (see Abstract, ¶ 38, ¶ 40-41, ¶ 48, claim 11). 
In addition, claim 14 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 15, Lee discloses the one or more non-transitory computer-readable media of claim 9, the steps further comprising: 
determining instructional content based on at least one of the user, the task, and the level of expertise (see ¶ 25, ¶ 59, ¶ 88-89); and 
displaying the instructional content (see ¶ 102, ¶ 113).  

Regarding claim 16, Lee discloses the one or more non-transitory computer-readable media of claim 9, wherein the extracted features are processed to determine the expertise level of the user in performing the task, and the steps further comprise:  27PATENT Attorney Docket No.: AUTO1452US1 
responsive to determining that the expertise level of the user in performing the task does not satisfy a predefined threshold, preventing the user from accessing at least one tool associated with the task (see ¶ 69, ¶ 38, ¶ 59, ¶ 87, claim 15).  

Regarding claim 17, Lee discloses a system comprising: 
one or more sensors comprising at least one of a sensor worn on a user, a sensor instrumented in a tool, and a sensor placed in a fabrication environment (see Abstract, ¶ 38, ¶ 40-41, ¶ 48, claim 11); and 
a computing device (see ¶ 97) comprising: 
a memory storing a management application (see ¶ 28, ¶ 108), and 
a processor that is coupled to the memory and, when executing the management application (see ¶ 28, ¶ 108), is configured to: 
receive data from the one or more sensors (see Abstract: collecting physiological parameters from environmental sensors; ¶ 42-43, ¶ 48, claim 1); 
extract one or more features from the data (see ¶ 6, ¶ 27-28, ¶ 43, ¶ 48, claim 1); and 
process the extracted features using a trained machine learning model that automatically determines at least one of an identity of a user present in the fabrication environment, a type of task being performed by a user in the fabrication environment, and an expertise level of a user in performing a task in the fabrication environment (see Abstract; ¶ 38-40, ¶ 59, ¶ 76-77, ¶ 97), wherein the trained machine learning model is trained using a set of labeled features that are extracted from sensor data and annotated with at least one of a user label, task label, or an expertise label (see ¶ 40, ¶¶ 70-77).

Regarding claim 18, Lee discloses the system of claim 17, wherein: 
the one or more sensors comprise the sensor instrumented in the tool (see ¶ 41-42); 
the sensor instrumented in the tool is one of an accelerator, a gyroscope, an inertial measurement unit, an ambient light sensor, a humidity sensor, a temperature sensor, a barometric pressure sensor, and a magnetometer (see ¶ 41-42, ¶ 62); and 
the sensor instrumented in the tool is attached to a handle, a side of a blade, an iron, a shaft, a drill press, or a base of the tool (see ¶ 41-42).
In addition, claim 18 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
  
Regarding claim 19, Lee discloses the system of claim 17, wherein:  28PATENT Attorney Docket No.: AUTO1452US1 
the one or more sensors comprise the sensor placed in the fabrication environment (see ¶ 41-42); and 
the sensor placed in the fabrication environment is an accelerometer or a microphone (see ¶  41-42).
In addition, claim 19 merely describes the use of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

  Regarding claim 20, Lee discloses the system of claim 17, wherein: 
the one or more sensors comprise the sensor worn on the user (see ¶ 38, ¶ 40-41, ¶ 48, claim 11); and 
the sensor worn on the user is one of an eye tracker, an accelerometer, a gyroscope, and a heart rate sensor (see ¶ 41-42, ¶ 62).
In addition, claim 20 merely describes the type of sensors is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mercury et al., (US 2019/0087833) discloses a system for determining model profiles of credential receiver corresponding to particular field objects, analyzing credential receiver data to determine sets of capabilities associated with the receiver, and training a machine learning algorithm.
Iwasaki et al., (US 2005/0209902) discloses a worker management system for identifying task currently performed by the workers extracted by the worker extraction part to obtain and compare priority levels of the current task.
Chattopadhyay et al., (US 2019/0099886) discloses a method for monitoring robot health in manufacturing environments by using sensors to obtain vibration signal representative of vibration of the robot to determine whether the feature satisfies the threshold.
“Monitoring and control of manufacturing processes: A review”, by Stavropoulos et al., 14th CIRP Conference on Modeling of Machining Operations, Sciverse SciencDirect, Procedia CIRP 8 (2013), 421-425; Published by Elsevier 2013.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624